Citation Nr: 1819682	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension, on a substitution basis. 

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected knee disabilities, on a substitution basis.

3.  Entitlement to service connection for right foot disability, to include as secondary to service-connected knee disabilities, on a substitution basis.

4.  Entitlement to service connection for left foot disability, to include as secondary to service-connected knee disabilities, on a substitution basis.

5.  Entitlement to a rating in excess of 10 percent for left knee strain with arthritis, on a substitution basis.

6.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, on a substitution basis. 

7.  Entitlement to a rating in excess of 10 percent for hypertension, on a substitution basis.

8.  Entitlement to an effective date prior to August 20, 2008, for the award of special monthly compensation (SMC) for loss of use of the left eye, on a substitution basis.

9.  Entitlement to an effective date prior to February 5, 2007, for the award of a 50 percent rating for service-connected vascular headaches, on a substitution basis. 

10.  Entitlement to an effective date prior to February 5, 2007, for the award of a total disability rating based on individual unemployability (TDIU, due to service-connected disabilities, on a substitution basis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 2000.  She had additional service in the United States Army National Guard, with verified active duty for training (ACDUTRA) from October 1978 to February 1979.  The Veteran died in March 2014.  The appellant is her adult daughter.

This appeal to the Board of Veterans' Appeals arose from December 2008, December 2009, and April 2010 rating decisions. In the December 2008 rating decision, the RO, inter alia, denied claims for service connection low back disability, bilateral foot, hip, leg, and ankle disabilities, and fatigue, as well as increased ratings for service-connected vascular headaches, bilateral pseudophakia with vision loss in the left eye, cervical spine disc disease, left knee strain with arthritis, right knee arthritis, and hypertension. The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for sinus, heart, and thyroid disabilities.  Additionally, the RO awarded SMC for loss of use of the left eye and assigned an effective date of August 20, 2008.

In February 2009, the Veteran filed a notice of disagreement (NOD) with the denials for service connection, increased ratings, and requests to reopen previously denied claims; she also filed an NOD with the effective date assigned for SMC for loss of use of the left eye. A statement of the case (SOC) was issued in April 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009. 

In the December 2009 rating decision, the RO granted service connection for residual scarring due to forehead laceration (also claimed as residuals of a head injury) and assigned an initial 0 percent (noncompensable) rating, effective April 1, 2000, and an initial 10 percent rating, effective February 5, 2007.  In March 2010, the Veteran filed a NOD with the effective date of the 10 percent initial rating; she did not indicate any disagreement with the 10 percent rating itself.  A SOC was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.

In the April 2010 rating decision, the RO granted a TDIU, effective February 5, 2007; the RO also granted an increased, 50 percent rating for vascular headaches, effective February 5, 2007, the date of receipt of the Veteran's increased rating claim.  In May 2010, the Veteran filed an NOD as to the effective dates assigned for TDIU and the 50 percent rating for vascular headaches.

In March 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is of record.

In May 2012, the Board reopened the claims for service connection for inhalant allergies, a heart disorder, and denied reopening the claim for service connection for a thyroid disability.  The Board granted service connection for chronic sinusitis and denied service connection for a right and left hip disability, a right and left ankle disability, a right and left leg disability, and a disability manifested by fatigue.  The Board granted an initial 10 percent rating for residuals of forehead laceration and denied a rating in excess of 50 percent for vascular headaches.  The Board remanded the claims for service connection for a heart disability, a low back disability, a right and left foot disability.  The claim for an increased rating for left knee strain with arthritis was also remanded.  The Board also remanded the claims for earlier effective dates for the award of a TDIU and the award of the 50 percent rating for vascular headaches for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In June 2016, the Veteran appealed the Board's denial of service connection for right and left hip disabilities, right and left ankle disabilities, and right and left leg disabilities to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a Memorandum Decision, setting aside the Board's denial of service connection for right and left leg disabilities for further proceedings consistent with the decision.

The Board notes that, following the issuance of the Memorandum Decision, the Board remanded the claims for service connection for right and left leg disabilities in February 2014.  The Board notes that those matters have not been returned to the Board for adjudication.

As noted, the Veteran died during the course of the appeal, in March 2014.  In July 2014, the appellant filed with the agency of original jurisdiction (AOJ).a request for substitution, dated in May 2014, Also in July 2014, the AOJ granted the appellant's request for substitution to continue to Veteran's appeals.   See 38 U.S.C. § 5121A (2012).

In October 2015, the AOJ issued an SOC addressing the claims for earlier effective dates for TDIU and the 50 percent rating for vascular headaches pursuant to the Board's May 2012 remand directives and Manlincon, supra.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2015.  A supplemental SOC (SSOC) was issued in September 2017, which addressed those issues, as well as the issues remanded by the Board in May 2012.

The Board notes that the September 2017 SSOC also addressed a claim for an increased rating for vascular headaches.  The Board denied this claim in the May 2012 decision and the Veteran did not appeal that denial to the Court (despite appealing other claims).  As such, the Board does not have jurisdiction over any claim for an increased rating for vascular headaches.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  The appellant is the adult daughter of the deceased Veteran, and there is no evidence or argument that she became incapable of self-support prior to turning 18.

2.  There is no evidence or argument that the appellant bore any expenses related to the Veteran's last sickness and burial aside from those burial benefits which have already been awarded.


CONCLUSION OF LAW

The appellant's claims to award benefits sought in the claims on appeal on a substitution basis are without legal merit.  38 U.S.C. §§ 5107, 5121 (2012); 38 C.F.R. § 3.1010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

As will be explained below, the claims to award benefits to the appellant on a substitution basis lack legal merit.  As the law, and not the facts, is dispositive of the appellant's claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2014); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Substitution Claims

As noted above, the appellant, the Veteran's adult daughter, was substituted as the claimant following the Veteran's death.

The rules pertaining to the award of accrued benefits apply to substitution claims.  38 C.F.R. § 1010(a).

Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a) (2017).  The term "child" is defined under 38 C.F.R. § 3.57  and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2). 

Here, the appellant was born in June 1961.  There is no evidence or argument indicating that the appellant has at any time pertinent to the present appeal qualified as a "child" as that term is defined for purposes of substitution benefits under 38 C.F.R. § 3.1010.  Indeed, at the time she filed a request for substitution, she was over 18 years of age, and there is no evidence or argument she became incapable of self-support prior to age 18.

Nevertheless, substitution benefits may also be paid to reimburse a person who bore the expenses of the last sickness and burial of a payee.  38 U.S.C. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).  As such, although the appellant does not qualify as a child for substitution purposes, she may recover accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with the payee's last sickness and burial.  See 38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MIR) (Manual) contains provisions relative to the allowance of items of expense in connection with claim for reimbursement under 38 U.S.C. § 5121(a)(6). M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 1 2(b)-(e).

The Manual provides that payment of substitution benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the Manual.  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15 b, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

Under relevant provisions, non-medical expenses should be excluded from reimbursement.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  Further, 38 U.S.C. § 5121  places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from substitution benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

In this instance, the appellant has already been awarded burial benefits (for the portion of those expenses she actually bore).  See October 2014 VA letter to the appellant.  As regards expenses related to the Veteran's last sickness, the appellant has never alleged that she bore any of those expenses.  Indeed, in her May 2014 VA Form 21-534EZ, Application for Dependency and Indemnity Compensation or Death Pension by as Surviving Spouse or Child, the appellant left Section IX, pertaining to unreimbursed expenses pertaining to the last illness, blank.  The same is true of the June 2015 VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.  On the form, the appellant left Section III blank.  That section pertains to the debts and expenses of the last sickness and burial of the deceased beneficiary.

Thus, despite numerous opportunities, the appellant has not alleged, and the evidence does not indicate, that she bore any expenses related to the Veteran's last sickness and burial other than the burial benefits which she has already been awarded.

In summary, the appellant's claims for the award of benefits on a substitution basis lack legal merit as she has no entitlement under the law.  As she is not the "child" of the Veteran for purposes of substitution, she can only be awarded the amount necessary to reimburse her for expenses she actually bore related to the last sickness and burial of the Veteran.  She has not alleged any such amount aside from the burial benefits which she has already been awarded.   Under the circumstances presented here, the claims on appeal must be denied as a matter of law.  See Sabonis, supra.


ORDER

Service connection for a heart disability, to include as secondary to service-connected hypertension, on a substitution basis, is denied.

Service connection for low back disability, to include as secondary to service-connected knee disabilities, on a substitution basis, is denied.

Service connection for right foot disability, to include as secondary to service-connected knee disabilities, on a substitution basis, is denied.

Service connection for left foot disability, to include as secondary to service-connected knee disabilities, on a substitution basis, is denied.

A rating in excess of 10 percent for left knee strain with arthritis, on a substitution basis, is denied.

A rating in excess of 10 percent for right knee degenerative joint disease, on a substitution basis, is denied. 

A rating in excess of 10 percent for hypertension, on a substitution basis, is s denied.

An effective date prior to August 20, 2008, for the award of SMC for loss of use of the left eye, on a substitution basis, is denied.

An effective date prior to February 5, 2007, for the award of a 50 percent rating for service-connected vascular headaches, on a substitution basis, is denied.

An effective date prior to February 5, 2007, for the award of a TDIU, on a substitution basis, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


